IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Pratap Kesarkar, Elizabeth Kesarkar,     :
Lucille Brown, John Brown, Mark          :
Dulik, Mary Dulik, Jean B. Russell,      :
David Russell, Caldon Driscoll,          :
Bernadette Driscoll, Christina R.        :
Condelles, James Condelles, Lian Hu, :
Chi Li, Zhen Ye, Jia Liu, Jeffrey Smith, :
Kathryn Smith, Gabriel Tribuiani,        :
Douglas P. Marshall, Catherine R.        :
Marshall, Mary Werner Denadai, Sherry :
Kerstetter, Lincoln Kerstetter, John R. :
Simpson, Donna H. Simpson, Gary          :
Wardius, Joyce Wardius, Kyle W. Brun, :
Julie R. Brun, George C. Murphy, Anita :
L. Murphy, Shun Ying, Jenny Ying,        :
Jakob Speksnijder, Yookyin               :
Speksnijder, Thalia Speksnijder, Martin :
Leff, Andrea Leff, Alexander Leff,       :
Daniel Saxman, Kim Saxman, Elizabeth :
Hiver McKnight, Brent S. McKnight, :
Jason Kaplan, Stephanie Kaplan, Tao :
Zhao, Yi Fang, Maureen Capuzzi Tibbs, :
and Franklin Tibbs                       :
                                         :
       v.                                :   No. 428 C.D. 2020
                                         :
Birmingham Township and Constantine :
Anastasiadis and Eleni Anastasiadis      :

Appeal of: Pratap Kesarkar, Elizabeth    :
Kesarkar, Lucille Brown and John         :
Brown                                    :


Pratap Kesarkar, Elizabeth Kesarkar,     :
Lucille Brown, John Brown, Mark          :
Dulik, Mary Dulik, Jean B. Russell,      :
David Russell, Caldon Driscoll,          :
Bernadette Driscoll, Christina R.        :
Condelles, James Condelles, Lian Hu,     :
Chi Li, Zhen Ye, Jia Liu, Jeffrey Smith, :
Kathryn Smith, Gabriel Tribuiani,        :
Douglas P. Marshall, Catherine R.        :
Marshall, Mary Werner Denadai, Sherry :
Kerstetter, Lincoln Kerstetter, John R. :
Simpson, Donna H. Simpson, Gary          :
Wardius, Joyce Wardius, Kyle W. Brun, :
Julie R. Brun, George C. Murphy, Anita :
L. Murphy, Shun Ying, Jenny Ying,        :
Jakob Speksnijder, Yookyin               :
Speksnijder, Thalia Speksnijder, Martin :
Leff, Andrea Leff, Alexander Leff,       :
Daniel Saxman, Kim Saxman, Elizabeth :
Hiver McKnight, Brent S. McKnight, :
Jason Kaplan, Stephanie Kaplan, Tao :
Zhao, Yi Fang, Maureen Capuzzi Tibbs, :
and Franklin Tibbs                       :
                                         :
       v.                                :   No. 642 C.D. 2020
                                         :
Birmingham Township and Constantine :
Anastasiadis                             :
                                         :
Appeal of: Pratap Kesarkar and           :
Elizabeth Kesarkar                       :   SUBMITTED: March 15, 2021

BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE ELLEN CEISLER, Judge
            HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                        FILED: April 6, 2021

      In these consolidated appeals, Appellants Pratap and Elizabeth Kesarkar
(Kesarkars) challenge two orders issued by the Court of Common Pleas of Chester
County (Common Pleas). The first, issued on March 6, 2020, granted Constantine
and Eleni Anastasiadis’ (Anastasiadises) motion to dismiss a number of land use
appeals pertaining to a property they own, located at 1360 Old Wilmington Pike in
West Chester, Pennsylvania (Property). The second, issued on May 28, 2020,
granted the Anastasiadises’ petition to require the Kesarkars, John Brown, and
Lucille Brown to post a bond in the amount of $500,000 to pursue an appeal before
our Court regarding Common Pleas’ March 6, 2020 order.1 The Anastasiadises have
also filed an application for relief with our Court, through which they request that
we quash the Kesarkars’ appeals due to their failure to post this bond with Common
Pleas. After thorough consideration, we affirm Common Pleas’ March 6, 2020 order
and dismiss as moot both the Kesarkars’ challenge to Common Pleas’ May 28, 2020
order and the Anastasiadises’ related application for relief.
                             I. Facts and Procedural History
       On July 10, 2018, the Anastasiadises submitted a preliminary/final minor
subdivision plan application (Subdivision Plan) to Birmingham Township, through
which they sought the Township’s permission to subdivide the Property into three
lots, each of which would be zoned for single-family residential development.
Reproduced Record (R.R.) at 60a-67a. Under the Township’s Subdivision and Land
Development Ordinance (SALDO),2 the Anastasiadises had to “send a written notice
[detailing the particulars of the Subdivision Plan] to the last known address of all
property owners within a five-hundred-foot radius of the [P]roperty.” SALDO § 103-
8(D). This notice needed to be provided via both first-class and certified mail at least
two weeks before the Township’s Planning Commission was scheduled to consider

       1
         Despite the multitude of individuals, including the Browns, listed along with the
Kesarkars in the consolidated caption of these appeals, only the Kesarkars remain as appellants in
these matters. See Notice of No Interest in the Outcome of Appeal Pursuant to Pa. R.A.P. 908 at
2-4.

       2
          Birmingham Township SALDO, Chester County, Pa., as amended (1979), available at
https://ecode360.com/9022967 (last accessed April 5, 2021).
                                                2
the Subdivision Plan. Id. Without proof of the Anastasiadises’ compliance with this
notice requirement, the Township’s Planning Commission could not consider the
Subdivision Plan. Id.
        On August 27, 2018, the Anastasiadises sent notice via certified mail to the
owners of 57 nearby properties, including the Kesarkars. See id. at 78a-87a. The
Kesarkars reside at 1370 Old Wilmington Pike, which has been classified by the
Township under its Zoning Code3 as a Class II Historical Resource. Id. at 582a.4 The
United States Postal Service unsuccessfully attempted to deliver the certified mailing
to the Kesarkars, subsequently marked it as unclaimed, and then returned it to the
Anastasiadises in late September 2018. Id. at 597a-98a. There is no evidence
establishing that the Anastasiadises ever sent notice to the Kesarkars via first-class
mail.
        Meanwhile, the Subdivision Plan continued through the governmental review
process. The Planning Commission considered the Plan at public meetings held on
September 11, 2018, and October 9, 2018, voting during the course of the second
meeting to recommend that the Township’s Board of Supervisors approve the
Subdivision Plan. Id. at 94a-95a, 244a-46a. The Board agreed with the Planning
Commission’s recommendation and unanimously approved the Subdivision Plan on
November 5, 2018. Id. at 268a.


        3
          Birmingham Township Zoning Code, Chester County, Pa., as amended (1978), available
at https://ecode360.com/9023978 (last accessed April 5, 2021).

        4
         Per the Township’s Zoning Code, a “Class II Historical Resource” is defined in relevant
part as follows: “Buildings, outbuildings, sites, structures, roadways, objects and districts not
meeting National Register criteria, but determined to be of historical significance to [the]
Township and thus listed and included on the [Township’s] Cultural Resources Map and
corresponding Cultural Resources Map Inventory which were adopted as part of the [Township’s]
Comprehensive Plan.” Zoning Code § 122-6.
                                               3
       It was not until the following year that the Kesarkars discovered that this had
occurred and took action. On March 21, 2019, Pratap Kesarkar emailed the
Township’s zoning officer regarding fencing that was being constructed by the
Anastasiadises along the property line they shared with the Kesarkars. Id. at 455a,
660a-61a. Mr. Kesarkar then met with the zoning officer that same day and learned,
for the first time, that the Subdivision Plan existed, had been submitted to the
Township, and had been approved. Id. at 660a-61a. On March 26, 2019, Mr.
Kesarkar attended a public meeting held by the Township’s Historical Commission,
during the course of which he informed the Historical Commission that the
Anastasiadises had neither given him timely or adequate notice, nor adhered to the
historic preservation requirements contained in the Township’s Zoning Code. Id. at
299a.5 On April 1, 2019, Mr. Kesarkar appeared at the Board’s public meeting and

       5
        Section 122-36.8 of the Zoning Code, which Mr. Kesarkar specifically referenced at this
meeting, sets forth the following historic preservation-related requirements:
              Historic resource impact study.
                     A. Applicability. An historic resource impact study
                     (“HRIS”) shall be submitted to the Township, unless waived
                     or modified by the Board . . . , in the following situations:
                             (1) As part of a preliminary plan submission for any
                             subdivision or land development application which
                             proposes new construction of buildings, structures,
                             roads, driveways, parking areas, or other land
                             disturbance within 500 feet of the property line of a
                             property upon which is situated a Class I, Class II or
                             Class III historic resource.
                             (2) As part of a preliminary plan submission for any
                             subdivision or land development application which
                             proposes adaptive reuse or demolition, alteration or
                             modification of a Class I, Class II or Class III historic
                             resource.
                     B. Contents. The HRIS shall be prepared by a qualified
                     professional in historic preservation, historical architecture,
                                                4
planning, or related disciplines and shall contain the
following information, unless waived or modified by the
Board . . . :
      (1) Background information.
             (a) If not otherwise provided by the applicant,
             a general description of the site subject to the
             application,       including        topography,
             watercourses,      vegetation,     landscaping,
             existing drives, etc.
             (b) General description and classification of
             all historic resources located within 500 feet
             of any proposed land development or land
             disturbance.
             (c) Physical description of all historic
             resources.
             (d) Narrative description of the historical
             significance of each historic resource,
             relative to both the Township and to the
             region in general.
             (e) Sufficient number of black and white or
             color eight-inch-by-ten-inch photographs to
             show each historic resource in its setting.
      (2) Assessment of potential impacts to historic
      resources.
             (a) Description of potential impact(s) to each
             historic resource with regard to architectural
             integrity, historic setting, and future use.
      (3) Mitigation measures.
             (a) Suggested approaches to mitigate
             potentially negative impacts to Historic
             Resources, including design alternatives,
             buffering, landscaping, conservation of
             existing vegetation, and any other
             appropriate measures permitted under the
             terms of this chapter and other Township
             ordinances.

                        5
expressed the same concerns he had raised at the Historical Commission’s meeting
six days prior. Id. at 303a-04a.
      The Board then directed the Anastasiadises to submit an HRIS and a
landscaping plan to the Historical Commission, in order to remedy the Historical
Commission’s previous failure to consider how the Subdivision Plan would affect
the Kesarkars’ property. Id. at 304a. The Anastasiadises complied with this directive
by presenting an HRIS and a landscaping plan at the Historical Commission’s April
23, 2019 meeting. Id. at 306a-08a. The Historical Commission reviewed these
materials and voted to recommend that the Board approve the landscaping plan,
contingent upon a handful of modifications proposed by the Historical Commission.
Id. at 308a-11a.
      On May 6, 2019, the Board convened a public meeting, at which it considered
both the HRIS and the landscaping plan. Id. at 315a-17a. It does not appear from the
meeting minutes that the Board voted upon the HRIS; however, during the course of
this meeting, the Township’s solicitor stated that the HRIS was “not approved.” Id.
at 317a. As for the landscaping plan, the Board voted to approve it, contingent upon
the Anastasiadises submitting an amended landscaping plan that incorporated the
Historical Commission’s proposed modifications, as well as a number of revisions


                    C. The HRIS will be reviewed by the Historical
                    Commission. Prior to the issuance of preliminary plan
                    approval for a subdivision or land development, the
                    Historical Commission shall set forth its evaluation and
                    recommendations concerning the impact of the proposed
                    development or subdivision upon the historic resource in a
                    written report to the Board . . . . The Board . . . shall consider
                    such report in its decision approving or denying the land
                    development or subdivision.
Zoning Code § 122-36.8.

                                                6
called for by the Township’s engineer and the Board itself. Id. This decision was
memorialized in a letter sent by the Township’s solicitor on May 9, 2019. Kesarkars’
Br., App. B.
      Mr. Kesarkar then appealed the Board’s May 6, 2019 decision pro se to
Common Pleas on June 6, 2019. R.R. at 327a-29a. This was followed on June 10,
2019, by a substantially similar appeal, in which the Kesarkars and six other
individuals were named as pro se appellants. Id. at 351a-54a. Two more appeals
were filed on June 24, 2019, and July 3, 2019, which primarily served to enlarge the
number of appellants to 50 pro se individuals, including the Kesarkars. Id. at 1a-2a;
Trial Ct. Op., 8/28/20, at 2 n.4. Over the course of the ensuing months, the
Anastasiadises intervened in those appeals, while the appellants unsuccessfully
sought to compel the Township to supplement the record certified to Common Pleas
with additional documents and to disqualify the Anastasiadises’ attorney. R.R. at 2a-
4a, 367a-523a, 525a-621a, 710a; Kesarkars’ Br., Apps. C, D.
      On October 29, 2019, the Anastasiadises filed a motion with Common Pleas,
through which they sought dismissal of those appeals (Motion to Dismiss). Therein,
the Anastasiadises offered two reasons why Common Pleas should grant their
Motion to Dismiss. First, the appeals were untimely, as the appeal window for
challenging the Board’s approval of the Subdivision Plan had closed on December
5, 2018, i.e., 30 days after this approval had been issued. R.R. at 626a-29a. Second,
per Chester County Rule of Civil Procedure 5002(f), the appellants had been
required to submit a brief in support of their appeals within 31 days of filing their
notices of appeal. Id. at 629a. The appellants had failed to comply with this
requirement and, as such, Chester County Local Rule of Civil Procedure 5002(g)
enabled the Anastasiadises to move for dismissal of the appeals. Id. at 629a-30a.


                                         7
       Common Pleas subsequently heard oral argument regarding the Motion to
Dismiss on January 3, 2020, and then granted it on March 6, 2020. Kesarkars’ Br.,
Apps. E, F. In a lengthy footnote included in its March 6, 2020 order, Common Pleas
explained its reasoning in detail. With regard to the Kesarkars, Common Pleas
agreed with the Anastasiadises that the time period for challenging the Board’s
approval of the Subdivision Plan had ended on December 5, 2018, and that the
Kesarkars’ appeals were nothing more than untimely and/or collateral attacks upon
the Board’s decision. Trial Ct. Order, 3/6/20, at 4-5 n.5. Furthermore, Common Pleas
concluded that dismissal of Mr. Kesarkar’s appeal was also warranted under Chester
County Local Rule of Civil Procedure 5002(g), due to his failure to file the required
appellate brief. Id. at 5-6 n.5. Notably, neither the Kesarkars nor any of the other
appellants ever filed a brief with Common Pleas in support of their appeals, despite
the requirements set forth in the Chester County Local Rules of Civil Procedure and
the roughly four months that elapsed between filing the Motion to Dismiss and the
Common Pleas’ ruling thereon. On April 6, 2020, the Browns and Kesarkars
appealed Common Pleas’ ruling in a pro se manner to our Court.6
       On May 5, 2020, the Anastasiadises filed a petition with Common Pleas
(Bond Petition), through which they requested that Common Pleas schedule a
hearing thereon, in order to determine whether the Browns and Kesarkars should
post a bond as a condition for pursuing their appeal of Common Pleas’ March 6,
2020 order. R.R. at 688a-97a. Instead of scheduling a hearing, however, Common
Pleas granted the Bond Petition on May 28, 2020, thereby ordering the Browns and
Kesarkars to post a bond in the amount of $500,000 within 30 days. Kesarkars’ Br.,

       6
         While the caption for this notice of appeal, which was filed under docket number 428
C.D. 2020, lists 50 individual appellants, only the Browns and Kesarkars signed the notice. See
Notice of Appeal, 4/6/20, at 7.
                                              8
App. G. The Browns and Kesarkars then appealed this ruling to our Court pro se on
June 26, 2020. Thereafter, the Anastasiadises submitted an application for relief to
our Court on July 16, 2020, through which they sought quashal of the Browns’ and
Kesarkars’ appeal of Common Pleas’ March 6, 2020 order, due to their failure to
post this bond. Application for Relief at 2-5.7
                                         II. Discussion
       The Kesarkars raise a number of arguments8 for our consideration in their
appellate brief.9 However, we need only address one issue in order to effectively
dispose of their appeals: did Common Pleas improperly grant the Anastasiadises’
Motion to Dismiss due to their failure to file a brief?10

      We granted the Kesarkars’ request to consolidate these appeals on August 6, 2020.
       7

Commonwealth Ct. Order, 8/6/20, at 2-3.

       8
          “Our standard of review, where [a court of common pleas] takes no additional evidence,
is limited to determining whether constitutional rights were violated, [whether] an error of law was
committed[,] or whether necessary findings of fact were supported by substantial evidence of
record.” SSEN, Inc. v. Borough Council of Borough of Eddystone, 810 A.2d 200, 208 n.11 (Pa.
Cmwlth. 2002).

       9
          To briefly summarize, the Kesarkars argue: 1. the lack of proper, SALDO-compliant
notice regarding the Subdivision Plan relieved them of the responsibility to appeal to Common
Pleas within 30 days of the Board’s approval; 2. they did not have to appeal within 30 days of
receiving actual notice of that approval, because the Board directed the Anastasiadises in April
2019 to submit an HRIS and landscaping plan to the Historical Commission, so that it could
conduct legally required review steps that had been neglected during the first go-around; 3. Both
of them timely appealed to Common Pleas, as the appeal window pertaining to the Board’s May
6, 2019 decision did not begin to run until May 9, 2019, when the Township’s solicitor formalized
that decision via letter; 4. Common Pleas’ dismissal of their appeals pursuant to the Chester County
Rules of Civil Procedure due to their failure to file a brief violated the Pennsylvania Rules of
Judicial Administration; and 5. Common Pleas erred by granting the Bond Petition because the
Kesarkars’ appeals were not frivolous and because Common Pleas did so without first holding the
statutorily mandated hearing thereon. Kesarkars’ Br. at 25-46.

       10
         Common Pleas did not specifically express that dismissal of Ms. Kesarkar’s appeal was
warranted by her failure to file a timely brief; however, Common Pleas did state in relevant part
                                                 9
       There is no dispute that both the Anastasiadises and Common Pleas followed
the procedural requirements set forth in the Chester County Local Rules of Civil
Procedure regarding dismissal of the Kesarkars’ appeals. Broadly, Chester County
Local Rule of Civil Procedure 5002 governs “Zoning and Local Agency Appeals.”
C.C. R.C.P. 5002. Of particular importance to this matter are two subsections of that
rule, 5002(f) and 5002(g). The former states:
               Within thirty-one (31) days of the filing of the returned
               record, the appellant shall file a supporting [b]rief and a
               [p]raecipe for [d]etermination. Appellee and any
               intervenors shall have thirty (30) days from the receipt of
               the appellant’s [b]rief to file a reply [b]rief. The assigned
               [j]udge, in [their] discretion, may extend the time for filing
               of [b]riefs.
Id., 5002(f). Should the appellant fail to file their brief in a timely manner, the latter
sets forth a roadmap for dismissing their appeal:
               If the appellant fails to file [their b]rief within the time
               prescribed by these rules, or within the time as extended,
               the appellee or intervenor may move for dismissal of the
               matter. Such motion shall be served in accordance with
               these rules upon the appellant, who may file and [a]nswer
               thereto, and the motion shall be thereafter determined by
               the Court as it deems just and proper. If an appellee or
               intervenor fails to file [their] brief within the time
               prescribed by these rules, or within the time as extended,
               the Court may consider such appellee or intervenor to have
               abandoned [their] position, and will proceed to dispose of
               the appeal on the merits.
Id., 5002(g). Here, the Kesarkars never filed a brief with Common Pleas in support
of their appeals, prompting the Anastasiadises to move for dismissal on October 29,



that “[a]ll Plaintiffs/Appellants were required to file their supporting [b]rief and [p]raecipe for
[d]etermination by August 3, 2019. To date, none of the Plaintiffs/Appellants have done so.” Trial
Ct. Order, 3/6/20, at 6 n.5. Furthermore, “[we] may uphold an order of a lower court for any valid
reason appearing from the record.” Ario v. Ingram Micro, Inc., 965 A.2d 1194, 1200 (Pa. 2009).
                                                10
2019. Common Pleas then held oral argument regarding the Anastasiadises’ Motion
to Dismiss on January 3, 2020, and granted it on March 6, 2020. In short, the
Kesarkars failed to comply with Rule 5002(f), which kick-started the process, as
authorized by Rule 5002(g), and ended with the dismissal of their appeals.
      The Kesarkars’ only rejoinder to this is their claim that dismissal of their
appeals pursuant to Rule 5002(g) violated Pennsylvania Rule of Judicial
Administration 103(d)(8). Kesarkars’ Br. at 37-38. This Rule reads as follows:
             No pleading or other legal paper shall be refused for filing
             based upon a requirement of a local rule. No case shall be
             dismissed nor request for relief granted or denied because
             of failure to initially comply with a local rule. In any case
             of noncompliance with a local rule, the court shall alert the
             party to the specific provision at issue and provide a
             reasonable time for the party to comply with the local rule.
Pa. R.J.A. No. 103(d)(8). The Kesarkars maintain that, as Common Pleas did not
affirmatively notify them that they had failed to file the required brief and give them
a reasonable amount of time to comply, Common Pleas therefore violated Rule
103(d)(8) when it granted the Motion to Dismiss. Kesarkars’ Br. at 37-38.
      The Kesarkars’ argument, however, is defective for several reasons, on both
procedural and substantive grounds. First, the Kesarkars failed to raise it before
Common Pleas and did not mention it in their concise statement of errors complained
of on appeal. Therefore, they have failed to preserve this argument, rendering it
waived. Pa. R.A.P. 302(a), 1925(b)(4)(vii); Lamar Advert. Co. v. Zoning Hearing
Bd. of Municipality of Monroeville, 939 A.2d 994, 1001 (Pa. Cmwlth. 2007).
      Second, even if they had preserved this argument, Common Pleas’ decision
to grant the Motion to Dismiss did not contravene Rule 103(d)(8). Common Pleas’
November 20, 2019 order, which scheduled argument on the Motion to Dismiss,
explicitly stated in relevant part “the parties shall be prepared to argue . . . [w]hether

                                           11
Appellants have timely complied with [Rule] 5002(f).” Common Pleas Order,
11/20/19, at 1 n.1; Kesarkars’ Br., App. E. This, coupled with the substance of the
Motion to Dismiss itself and the length of time between this order’s issuance and the
oral argument it scheduled, undoubtedly put the Kesarkars on notice that they had
not abided by Rule 5002(f) and gave them a sufficient period in which they could
have corrected their mistake.
      Third, Rule 5002(g) clearly tracks the discretionary authority that courts of
common pleas possess in this type of situation. When sitting in an appellate capacity
under the Local Agency Law,11 a court of common pleas “may look to the
Pennsylvania Rules of Appellate Procedure for guidance” and, upon motion, may
dismiss a statutory appeal in the event the appellant fails to file a brief. King v. City
of Philadelphia, 102 A.3d 1073, 1076-77 (Pa. Cmwlth. 2014); see Cook v. City of
Philadelphia Civil Serv. Comm’n, 201 A.3d 922, 928 (Pa. Cmwlth. 2019) (a court
of common pleas does not have power to sua sponte dismiss a statutory appeal in
the event an appellant fails to file a brief, but may only order dismissal if an opposing
party has sought such relief); see also Civil Serv. Comm’n of City of Philadelphia v.
Wenitsky, 521 A.2d 80, 82 (Pa. Cmwlth. 1987) (an appellant has the “affirmative
duty to prosecute the[ir] appeal[,]” which includes an obligation to file a brief).
“[L]ocal courts are entitled to impose sanctions for noncompliance with procedural
rules and such determinations will not be disturbed absent an abuse of discretion.”
Muth v. Ridgway Twp. Mun. Auth., 8 A.3d 1022, 1027 (Pa. Cmwlth. 2010) (quoting
Haney v. Sabia, 428 A.2d 1041, 1042 n. 2 (Pa. Cmwlth. 1981)). Given the sequence
of events in this matter, Common Pleas did not err or abuse its discretion by
dismissing the Kesarkars’ appeals.


      11
           2 Pa. C.S. §§ 551-555, 751-754.
                                             12
                                  III. Conclusion
      In light of the foregoing analysis, we affirm Common Pleas’ March 6, 2020
order granting the Anastasiadises’ Motion to Dismiss. Furthermore, as this resolves
the underlying appeal that gave rise to Common Pleas’ May 28, 2020 order which
granted the Anastasiadises’ Bond Petition, we dismiss as moot both the Kesarkars’
appeal of that order, which was docketed under 642 C.D. 2020, as well as the
Anastasiadises’ application for relief, which was docketed under 428 C.D. 2020.

                                      __________________________________
                                      ELLEN CEISLER, Judge

Judge Fizzano Cannon did not participate in the decision of this matter.




                                        13
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pratap Kesarkar, Elizabeth Kesarkar,     :
Lucille Brown, John Brown, Mark          :
Dulik, Mary Dulik, Jean B. Russell,      :
David Russell, Caldon Driscoll,          :
Bernadette Driscoll, Christina R.        :
Condelles, James Condelles, Lian Hu, :
Chi Li, Zhen Ye, Jia Liu, Jeffrey Smith, :
Kathryn Smith, Gabriel Tribuiani,        :
Douglas P. Marshall, Catherine R.        :
Marshall, Mary Werner Denadai, Sherry :
Kerstetter, Lincoln Kerstetter, John R. :
Simpson, Donna H. Simpson, Gary          :
Wardius, Joyce Wardius, Kyle W. Brun, :
Julie R. Brun, George C. Murphy, Anita :
L. Murphy, Shun Ying, Jenny Ying,        :
Jakob Speksnijder, Yookyin               :
Speksnijder, Thalia Speksnijder, Martin :
Leff, Andrea Leff, Alexander Leff,       :
Daniel Saxman, Kim Saxman, Elizabeth :
Hiver McKnight, Brent S. McKnight, :
Jason Kaplan, Stephanie Kaplan, Tao :
Zhao, Yi Fang, Maureen Capuzzi Tibbs, :
and Franklin Tibbs                       :
                                         :
       v.                                :   No. 428 C.D. 2020
                                         :
Birmingham Township and Constantine :
Anastasiadis and Eleni Anastasiadis      :

Appeal of: Pratap Kesarkar, Elizabeth    :
Kesarkar, Lucille Brown and John         :
Brown                                    :



Pratap Kesarkar, Elizabeth Kesarkar,     :
Lucille Brown, John Brown, Mark          :
Dulik, Mary Dulik, Jean B. Russell,      :
David Russell, Caldon Driscoll,          :
Bernadette Driscoll, Christina R.        :
Condelles, James Condelles, Lian Hu, :
Chi Li, Zhen Ye, Jia Liu, Jeffrey Smith, :
Kathryn Smith, Gabriel Tribuiani,        :
Douglas P. Marshall, Catherine R.        :
Marshall, Mary Werner Denadai, Sherry :
Kerstetter, Lincoln Kerstetter, John R. :
Simpson, Donna H. Simpson, Gary          :
Wardius, Joyce Wardius, Kyle W. Brun, :
Julie R. Brun, George C. Murphy, Anita :
L. Murphy, Shun Ying, Jenny Ying,        :
Jakob Speksnijder, Yookyin               :
Speksnijder, Thalia Speksnijder, Martin :
Leff, Andrea Leff, Alexander Leff,       :
Daniel Saxman, Kim Saxman, Elizabeth :
Hiver McKnight, Brent S. McKnight, :
Jason Kaplan, Stephanie Kaplan, Tao :
Zhao, Yi Fang, Maureen Capuzzi Tibbs, :
and Franklin Tibbs                       :
                                         :
       v.                                :   No. 642 C.D. 2020
                                         :
Birmingham Township and Constantine :
Anastasiadis                             :
                                         :
Appeal of: Pratap Kesarkar and           :
Elizabeth Kesarkar                       :


                                    ORDER




      AND NOW, this 6th day of April, 2021, it is hereby ORDERED that the Court
of Common Pleas of Chester County’s (Common Pleas) March 6, 2020 order is
AFFIRMED. It is FURTHER ORDERED that Appellants Pratap Kesarkar and
Elizabeth Kesarkar’s appeal of Common Pleas’ May 28, 2020 order, which was
docketed under 642 C.D. 2020, and Appellees Constantine Anastasiadis and Eleni
Anastasiadis’ application for relief, which was filed on July 16, 2020, and docketed
under 428 C.D. 2020, are DISMISSED AS MOOT.

                                             ______________________________
                                             ELLEN CEISLER, Judge